                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       MAXELL, LTD,                                     Case No. 18-cv-01788-VC (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13              v.

                                  14       ASUSTEK COMPUTER INC, et al.,
                                  15                     Defendants.

                                  16

                                  17

                                  18        The district judge referred all discovery matters to the undersigned. 1 For any future discovery

                                  19   disputes, the parties must comply with the undersigned’s standing order (attached). The dispute

                                  20   procedures in it require, among other things, that if a meet-and-confer by other means does not

                                  21   resolve the parties' dispute, lead counsel for the parties must meet and confer in person (if counsel

                                  22   are local) and then submit a joint letter brief with information about any unresolved disputes. The

                                  23   letter brief must be filed under the Civil Events category of “Motions and Related Filings > Motions

                                  24   – General > Discovery Letter Brief.” After reviewing the joint letter brief, the court will evaluate

                                  25   whether future proceedings are necessary, including any further briefing or argument.

                                  26
                                  27
                                       1
                                        Order of Reference, ECF No. 116. Citations refer to material in the Electronic Case File (“ECF”);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 18-cv-01788-VC (LB)
                                   1      IT IS SO ORDERED.

                                   2      Dated: January 28, 2019

                                   3                                     ______________________________________
                                                                         LAUREL BEELER
                                   4                                     United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-01788-VC (LB)   2
